DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “coil means” in claims 1 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al. (US20020047460, “Yoneda”).
Re claim 1, Yoneda discloses a three-phase permanent magnet rotary electrical machine comprising: 
an armature 85 (figs 6-9, para [0071]) having a ferromagnetic core (para [0066]) with 3(2n+1) protruding ferromagnetic poles 92a-i (figs 6-8, para [0066]) arranged in a circular array separated from each other by the same number of slots located interstitially between said ferromagnetic poles 92a-i (figs 6-8), where n is an integer of 1 or more (fig 6, n=1); 

a means for mounting said armature 85 and said permanent magnet assembly 86 for relative rotation with respect to each other (figs 5 & 8, para [0057], applicant gives example of the means as a bearing assembly-see specification pg 6, para [27]); and 
a three-phase coil means (figs 6 & 9a-b, para [0066], includes 93a-i) mounted on said armature 85 within said slots (figs 6 & 9a, para [0069]), each of the three phases u, v, w of said coil means comprising multiple coils 93a-I (figs 6 & 9a-b, para [0073]-[0074]), each coil 93a-i being wound about a respective ferromagnetic pole 92a-i (figs 6 & 9a) and each said pole 92a-i being wound with a coil 93a-i of a single phase (figs 6 & 9a-b, para [0073]-[0074]). 
Re claim 2, Yoneda discloses claim 1 as discussed above and further discloses each coil 93a-I occupies a pair of slots located immediately on each side of the ferromagnetic pole 92a-I (figs 6 & 9a). 
Re claim 3, Yoneda discloses claim 1 as discussed above and further discloses the coils 93a-i within a phase u, v, w are interstitially separated from one another by other phases u, v, w (fig 9a, para [0073]-[0074]). 
Re claim 4, Yoneda discloses claim 1 as discussed above and further discloses all of the coils 93a-i of each phase u, v, w are located within a predetermined sector of the circular array of ferromagnetic poles 92a-i (figs 6 & below), the coils 93a-I of each phase u, v, w of said coil means being wound with the same or alternating polarities (fig 9a), and occupying 2n+2 slots (figs 6, 9a & below, the three coils of one phase occupy 4 slots) and being located within a sector of said circular array of ferromagnetic poles 92a-i encompassing 2n+1 ferromagnetic poles 92a-i (figs 6, 9a & below, each sector indicated below includes 3 ferromagnetic poles) . 

    PNG
    media_image1.png
    485
    454
    media_image1.png
    Greyscale

Re claim 6, Yoneda discloses claim 1 as discussed above and further discloses the permanent magnet assembly 86 includes only four magnetic poles (fig 10, para [0095]-[0096]). 
Re claim 7, Yoneda discloses claim 1 as discussed above and further discloses the permanent magnet assembly 86 includes six magnetic poles (fig 10, para [0095]-[0096]). 
Re claim 9, Yoneda discloses claim 1 as discussed above and further discloses the armature 85 is disposed exterior to the permanent magnet assembly 86 (fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in of Hendershot Jr. et al. (“Design of Brushless Permanent Magnet Motors”, 1994, pgs 3-9 to 3-13, “Hendershot”).
Re claim 5, Yoneda discloses claim 1 as discussed above but is silent with respect to the permanent magnet assembly includes only two magnetic poles.
Hendershot discloses motors with nine ferromagnetic poles and two magnetic poles is one of a possible slot pole number combination for a three phase motor (table 3.4, pg 3-9, 1st para) and resists cogging (table 3.8, pg 3-10, lns 6-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the permanent magnet assembly of Yoneda to include only two magnetic poles, as disclosed by Hendershot, in order to resist cogging, as taught by Hendershot (table 3.8, pg 3-10, lns 6-11). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in of Konecny (US4774428, “Konecny”).
Re claim 8, Yoneda discloses claim 1 as discussed above but is silent with respect to the armature is disposed interior to the permanent magnet assembly. 
Konecny discloses the armature 18 is disposed interior to the permanent magnet assembly 12 (figs 1-1b) and that the armature 18 can be disposed exterior to the permanent magnet assembly 12 (col 3, lns 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the armature and permanent magnet assembly of Yoneda so the armature is disposed interior to the permanent magnet assembly, as disclosed by Konecny, in order to configure the motor for different configurations, as taught by Konecny (col 3, lns 8-11).

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takano discloses claim 1 except for the number of rotor poles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC JOHNSON/Examiner, Art Unit 2834